Citation Nr: 0524188	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in January 2003, prior to 
the adjudication of his claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends, in essence, that he has a 
present psychiatric disorder that was incurred as a result of 
active service, to include as due to episodes of personal 
assault during military training.  Service medical records 
show the veteran was treated for anxiety and that during 
treatment he reported a 10 year history of Valium use for 
anxiety.  His April 1977 enlistment examination revealed no 
psychiatric abnormalities.  A January 1982 hospital report 
noted Axis I diagnoses of Valium dependence with withdrawal 
symptoms and generalized anxiety disorder and an Axis II 
diagnosis of schizoid personality traits.  

A January 2004 VA examiner noted records revealed treatment 
for anxiety during service, but that no link between the 
present diagnosis of depressive disorder and anxiety in 
service could be found.  It was noted, however, that a 
connection could not be completely ruled out.  A January 2005 
VA treatment report noted the veteran stated he had been 
beaten by fellow servicemen during training.  The diagnoses 
included possible organic mood disorder due to head injury.  
Subsequent reports note diagnoses including major depressive 
disorder.  The evidence of record also includes statements 
from the veteran's mother, ex-spouse, and long-time friend 
indicating that they noticed changes in his behavior after 
service.  

Although a diagnosis of post-traumatic stress disorder (PTSD) 
has not been provided in this case, the Board finds 
additional development is required to assist the veteran in 
substantiating his claim.  The veteran's service personal 
records should be obtained, if available, as well as, any 
medical records associated with his Social Security 
Administration (SSA) disability benefits award.  In light of 
the absence of diagnostic consistency and based upon the 
evidence of record, the Board also finds that an examination 
by a neuropsychiatric physician is required, to include an 
opinion as to whether the evidence indicates that a personal 
assault occurred during service.

VA regulations provide that if a PTSD claim is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate an account of a 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be notified that 
he may provide additional information as 
to the claimed in-service personal trauma 
and that he may provide evidence from 
alternative sources to corroborate this 
incident.

2.  Appropriate efforts should be made to 
obtain the veteran's service personnel 
records.

3.  Appropriate efforts to should be made 
to obtain any pertinent records 
associated with the veteran's SSA 
disability benefit claim.

4.  Thereafter, the veteran should be 
scheduled for an examination by a 
neuropsychiatric physician for an opinion 
as to whether there is at least a 
50 percent probability or greater that he 
has a psychiatric disorder (under DSM-IV 
criteria) that either (a) began during 
his military service, (b) clearly and 
unmistakably existed prior to service and 
whether or not it was aggravated beyond 
the normal progression of the disorder 
during service, or (c) is related to any 
event of such service.  The examiner 
should also address whether a psychosis 
was manifest within the first post-
service year.  An interpretation of any 
evidence documenting behavior changes in 
relationship to the medical diagnosis 
should be provided.  The claims folder 
must be available to, and reviewed by, 
the examiner.  Additional tests or 
studies should be performed as necessary 
for an adequate opinion.  The examiner 
must reconcile any opinions given with 
the other evidence of record and provide 
a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

